Citation Nr: 0834788	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  07-22 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an effective date prior to March 23, 2006, for 
an award of pension benefits to the appellant based on the 
veteran's death.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1952 to 
September 1954.  The veteran died in September 2000.  The 
appellant has been deemed the veteran's widow.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which granted the 
appellant pension based on the veteran's death, and assigned 
an effective date of March 23, 2006, for the award of death 
pension to the appellant based on the veteran's death, with 
an effective date of April 1, 2006, for the first payment of 
such benefits. 


FINDING OF FACT

The appellant did not submit a claim for pension benefits as 
a deemed widow of the veteran prior to March 23, 2006.


CONCLUSION OF LAW

The governing statutory provision precludes an effective date 
prior to March 23, 2006, for an award of pension benefits to 
the appellant based on the veteran's death.  38 U.S.C.A. §§ 
5101, 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.157, 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing this appeal on the merits, the Board must 
consider whether VA has fulfilled its duties to notify and 
assist the claimant, provided for by the Veterans Claims 
Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA 
must also assist a claimant to substantiate a claim for 
benefits.

In this case, however, VCAA notice and assistance are not 
required because the issue presented is solely one of 
statutory interpretation.  See Smith v. Gober, 14 Vet. App. 
227, 230 (2000) (claim that a Federal statute provides for 
payment of interest on past-due benefits), aff'd, 281 F.3d 
1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In 
this case, the facts are not in dispute.  The appellant does 
not contend that she submitted a formal claim for the benefit 
at issue prior to March 23, 2006.  

Rather, the appellant contends that her claim for death 
pension benefits as the deemed surviving widow should be 
inferred from a September 2000 claim for benefits submitted 
on behalf of her child with the veteran.  A determination as 
to whether a claim has been submitted is a matter of 
interpretation of law.  As such, the law, not the facts, is 
dispositive.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (where the law and not the evidence is dispositive the 
Board should deny the claim on the ground of the lack of 
legal merit or the lack of entitlement under the law); 
VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to 
provide notice of the information and evidence necessary to 
substantiate a claim where that claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit).  

Alternatively, the appellant contends that her 2006 claim for 
benefits should be deemed to have been submitted in September 
2000, when the veteran died, because she would have submitted 
a claim at that time, but was given incorrect information by 
a VA employee.  The statutes governing benefits administered 
by VA are dispositive of this question as well.  Moreover, 
there is no additional evidence that the appellant may submit 
or identify which would change the outcome of her claim, 
since the effective date claim at issue depends solely on the 
date claims were submitted.  That evidence cannot be altered 
by additional evidence.  

Under the law governing effective dates, it does not matter 
why the appellant's application for veterans' benefits was 
not submitted prior to March 2006.  The VCAA does not require 
VA to undertake development of facts which, under the law, 
would be irrelevant to the determination of the correct 
effective date in this case, since, regardless of the facts 
found, the Board cannot, under 38 U.S.C.A. § 5110(a) and (b), 
grant an effective date prior to the date the appellant 
submitted the application for benefits.  For this reason, 
there is no further duty to notify or assist the veteran, as 
all evidence which might be relevant to this appeal has been 
obtained. 

Claim for earlier effective date for award of pension 
benefits to the appellant

The effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary (or 
jointly with the Commissioner of Social Security) must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a)

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such informal claim must identify the benefit sought.  
38 C.F.R. § 3.155.

In this case, the appellant's application for pension as the 
surviving widow of the veteran was received on March 23, 
2006.  In that application, the appellant specifically asked 
that she be deemed the valid widow of the veteran.  The 
appellant testified, at her August 2007 personal hearing, 
that she would have submitted an application as the widow of 
the veteran when the veteran died, but she was incorrectly 
informed that she was not eligible to be deemed a widow of 
the veteran, since she and the veteran were not formally 
married.  The appellant herself acknowledges that she did not 
submit a formal claim for benfits based on the veteran's 
death until March 23, 2006.  She contends that an earlier 
claim for death pension should be inferred from the claim for 
DIC she submitted in September 2000 on behalf of her child 
with the veteran.  However, the statute and regulations are 
clear that even an informal claim must identify the benefit 
sought.  In this case, the appellant's 2000 application in 
which she specified that she was the custodian of a child of 
the veteran does not infer that the appellant herself is 
entitled to benefits as the deemed widow of the veteran.  
38 C.F.R. § 3.155. 

As noted above, the governing statute and implementing 
regulations do not authorize benefits to be awarded prior to 
the date of receipt of an application for such benfits, 
except in limited circumstances (such a veteran's application 
for service connection within one year from separation from 
service) which are not present in this case.  Therefore, the 
RO's determination that March 23, 2006 is the appropriate 
effective date for an award of death pension benfits to the 
appellant based on her claim as the deemed widow of the 
veteran is correct.  In fact, the governing law precludes an 
effective date prior to the March 23, 2006 application for 
the benfits.  38 U.S.C.A. § 5110.

The appellant contends that she would have submitted an 
application for such benfits prior to March 23, 2006, but was 
given erroneous information that she was not eligible for 
benefits at the time of the veteran's death.  The Board has 
carefully considered the application submitted in September 
2000.  That application specifically stated that the 
appellant was seeking benfits as the custodian of a child of 
the veteran.  The Board agrees with the RO that no 
application by the appellant for benfits for herself as the 
widow of the veteran can be inferred from the claim stated as 
"cust[odian] of child."  As a matter of fact, the September 
2000 claim does not raise an informal claim that the 
appellant be considered the surviving spouse or widow of the 
veteran.

The appellant's contention that she should be considered to 
have submitted a claim when the veteran died because she 
would have done so if she had been given accurate information 
raises what amounts to be a theory of relief based on 
principles of equity or equitable tolling of the period 
allowed by statute for filing a claim.  However, the 
statutory provision which governs effective dates, 38 
U.S.C.A. § 5110, does not authorize consideration of equity 
or equitable tolling.  However, the United States Court of 
Appeals for the Federal Circuit has held that nothing in the 
governing statutes suggests that a "failure to provide 
assistance to a claimant justifies ignoring the unequivocal 
command in 38 U.S.C. § 5110(a) that the effective date of 
benefits cannot be earlier than the filing of an application 
therefor."  Rodriguez v. West, 189 F.3d 1351, 1355 (Fed. Cir. 
1999). 

The United States Court of Appeals for the Federal Circuit 
has held that, although equitable estoppel is available 
against the government, it is not available to grant a money 
payment where Congress has not authorized such a payment or 
the recipient does not qualify for such a payment under 
applicable statutes.  McCay v. Brown, 106 F.3d 1577 (Fed. 
Cir. 1997).  The Federal Circuit further stated that 
equitable tolling may be applied against the United States in 
certain cases, such as where the claimant has actively 
pursued his judicial remedies by filing a defective complaint 
during the statutory period or been induced or tricked into 
missing the statutory deadline.  See McCay, 106 F.3d at 1582.  

However, in this case, the appellant has not shown that any 
circumstance prevented her from filing a formal or informal 
claim for the benefits she later sought in 2006 prior to 
March 2006.  As in McCay, the appellant seeks to obtain 
benefits retroactive to the time she asserts she intended to 
file an application for death benefits but was told she was 
ineligible.  The Federal Circuit determined that such relief 
is expressly prohibited by section 5110(g).  Id. at 1581, 
1582.  The Federal Circuit noted the provisions of 38 
U.S.C.A. § 503, which allow the Secretary of Veterans Affairs 
to provide equitable relief for administrative error.  Id. at 
1581.  This provision does not, however, authorize the Board 
to provide equitable relief on the Secretary's behalf, nor 
has the Secretary delegated such authority to the Board.  
Thus, the Board is not authorized to accept the March 23, 
2006 application as filed at any prior date.

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 432-33 
(1992) (citing Office of Personnel Management v. Richmond, 
496 U.S. 414, 426 (1990).

Based on the discussion above, as the evidence does not show 
that a claim for death pension benfits for the appellant as 
the surviving widow of the veteran was received by VA prior 
to March 23, 2006, the Board must conclude that the 
preponderance of the evidence is against a finding that the 
Board may assign an effective date earlier than March 23, 
2006.  As the appellant cannot receive benfits prior to the 
first day of the month following the award, she is not 
eligible for payment of the claimed death pension benfits 
prior to April 1, 2006.  38 C.F.R. § 3.400.

As noted above, the law, not facts, is dispositive in this 
matter.  The provisions of 38 U.S.C.A. § 5107(b) regarding 
resolution of reasonable doubt are not applicable, as 
reasonable doubt cannot be considered when the law is 
dispositive.  The claim for pension benfits for the appellant 
as the deemed widow of the veteran prior to March 23, 2006, 
must be denied.  


ORDER

The appeal for an effective date prior to March 23, 2006, for 
an award to the appellant of pension benefits based on the 
veteran's death is denied.




____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


